PER CURIAM
Plaintiffs claim is for damages for medical negligence. The trial court granted the motion of defendants Cook, Robie and the State of Oregon to dismiss pursuant to ORCP 21A(9), because the action was not commenced “within two years after the alleged loss or injury” as required by ORS 30.275(8), and an ORCP 67B judgment was entered in favor of those defendants. Plaintiff appeals.
The state agrees on behalf of all of the respondents that the judgment should be reversed, because the negligence is alleged to have occurred before the effective date of ORS 30.275(8), the statute relied on by trial court.
Reversed and remanded.